Citation Nr: 9908248	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  96-35 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bipolar disorder.  

2.  Whether new and material evidence had been received to 
reopen a claim for entitlement to service connection for post 
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to 
September 1968. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Portland, Oregon, which determined that new and material 
evidence had not been received to reopen the claim for 
entitlement to service connection for a psychiatric disorder 
to include a bipolar disorder and PTSD.  In February 1997, 
the RO reopened the veteran's claim for entitlement to 
service connection for PTSD and denied entitlement to service 
connection for PTSD.  


FINDINGS OF FACT

1.  In an August 1992 rating decision, the RO denied the 
veteran's application to reopen his claim for entitlement to 
service connection for an acquired psychiatric disorder to 
include manic depression, bipolar disorder, and PTSD.        

2.  Evidence submitted since the August 1992 rating decision, 
in support of the veteran's application to reopen the claim 
for entitlement to service connection for a bipolar disorder, 
is new and is so significant that it must be considered in 
order to fairly decide the merits of the claim. 

3.  Evidence submitted since the August 1992 rating decision, 
in support of the veteran's application to reopen the claim 
for entitlement to service connection for PTSD, is new and 
material, and the evidence bears directly and substantially 
upon the specific matter under consideration and when it is 
considered by itself or in connection with evidence 
previously assembled, it is so significant that it must be 
considered in order to fairly decide the merits of the claim. 

4.  Bipolar disorder and PTSD resulted from the veteran's 
military service.  


CONCLUSIONS OF LAW

1.  The August 1992 rating decision is final.  38 U.S.C.A. §§ 
5108, 7104(b) (West 1991& Supp. 1998); 38 C.F.R. § 19.192 
(1992) (currently 38 C.F.R. § 20.1103 (1998)).  

2.  New and material evidence has been received to reopen the 
veteran's claim for entitlement to service connection for a 
bipolar disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

3.  New and material evidence has been received to reopen the 
veteran's claim for entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1998).

4.  Bipolar disorder and PTSD were incurred in service.  
38 U.S.C.A. § 1110 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a May 1982 rating decision, the RO denied entitlement to 
service connection for a manic-depressive disorder.  The 
veteran was notified by letter, in May 1982, of this rating 
decision. 

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  Absent the filing of a notice of 
disagreement within one year of the date of mailing of the 
notification of the initial review and determination of the 
claim, a rating determination is final and is not subject to 
revision upon the same factual basis.  38 U.S.C.A. § 4005(c) 
(West 1982); 38 C.F.R. § 19.153 (1982).  In this case, the 
May 1982 rating decision is final, as there was no timely 
appeal of the decision.

In December 1983, the veteran filed a claim for entitlement 
to service connection for PTSD.  He also filed an application 
to reopen his claim for entitlement to service connection for 
a bipolar disorder.   

In a March 1984 rating decision, the RO denied the veteran's 
application to reopen the claim for entitlement to service 
connection for a psychiatric disorder to include a bipolar 
disorder and the claim for entitlement to service connection 
for PTSD.  The RO indicated that service connection for a 
bipolar disorder was previously denied as a manic-depressive 
disorder in a May 1982 rating decision.  The RO noted that 
the current VA examination showed that the veteran had a 
manic-depressive disorder and the evidence did not show that 
the veteran had PTSD.  The veteran was notified of the March 
1984 rating decision in April 1984.  

In a December 1984 rating decision, the RO denied the 
veteran's application to reopen his claim for entitlement to 
service connection for an acquired psychiatric disorder.  The 
RO determined that the evidence submitted by the veteran was 
not material, since the evidence was not sufficient to 
identify a medical disorder in the absence of any medical 
evidence during service of treatment for a nervous disorder.  
The veteran was notified of this decision in December 1984.  

In January 1985, April 1985, June 1985, July 1985, October 
1985, and April 1986, the RO confirmed the December 1984 
rating decision and denied the veteran's application to 
reopen his claim for entitlement to service connection for an 
acquired psychiatric disorder.  The veteran filed a timely 
appeal with respect to the October 1985 rating decision.  

In July 1987, the Board denied the veteran's application to 
reopen his claim for entitlement to service conneciotn for a 
manic depressive disorder and denied entitlement to service 
connection for PTSD.  The veteran was notified of the Board 
decision in July 1987.  The 1987 Board decision is final.  
38 U.S.C.A. § 4004(b) (1982); 38 C.F.R. § 19.104(a) (1987).

In a December 1990 rating decision, the RO denied the 
veteran's application to reopen his claim for entitlement to 
service connection for PTSD.  The basis of the denial was 
that there was no evidence of a diagnosis of PTSD.  The 
veteran was notified of this rating decision in January 1991.  

A November 1991 rating decision denied the veteran's 
application to reopen his claim for entitlement to service 
connection for a psychiatric disorder to include manic 
depressive disorder (bipolar disorder) and PTSD.  The veteran 
was notified of this decision in November 1991.  He filed a 
notice of disagreement with respect to this determination in 
January 1992.  In an August 1992 rating decision, the RO 
confirmed the November 1991 rating decision.  A statement of 
the case was issued to the veteran in August 1992.  The 
veteran did not file a timely substantive appeal with respect 
to the November 1991 rating decision or a timely notice of 
disagreement with respect to the August 1992 rating decision.  
Such decisions are final.  38 U.S.C.A. §§ 5108, 7104(b) (West 
1991& Supp. 1998); 38 C.F.R. § 19.192 (1992) (currently 38 
C.F.R. § 20.1103 (1998)).  

In April 1995, the veteran filed an application to reopen his 
claim for entitlement to service connection for PTSD and a 
bipolar disorder.  

Pertinent Laws and Regulations

To reopen a claim following a final decision, the veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108.  
If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
of the VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.  "New and 
material evidence" means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has recently clarified that, with respect to the 
issue of materiality, the newly presented evidence need not 
be probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. 
Cir. 1996).  Rather, it is the specified bases for the final 
disallowance that must be considered in determining whether 
the newly submitted evidence is probative.  Id.  The Court 
has also held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence submitted "since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits."  Id.   

The issue of whether the evidence submitted is new and 
material is a question of law and its credibility must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
However, the Court has held that this presumption of 
credibility is not unlimited.  Specifically, the Court has 
stated that Justus does not require the VA to consider 
patently incredible evidence (e.g. the inherently false or 
untrue) to be credible.  Duran v. Brown, 7 Vet. App. 216 
(1994).  The Court has also held that this presumption does 
not arise when a medical opinion is based upon an inaccurate 
medical history or upon a veteran's account of his medical 
history that has been previously rejected.  Reonal v. Brown, 
5 Vet. App. 458, 460-461 (1993). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  

The award of service connection for PTSD, requires three 
elements:  (1) a current, clear medical diagnosis of PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and, (3) medical evidence of a 
causal nexus between current symptomatology and the specified 
claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 394-95 (1996).

Analysis

Initially, the Bord notes that at the hearing before the 
Board in June 1998, the veteran stated that he was currently 
being treated by Dr. K.  Hearing Transcript 3.  The veteran 
indicated that Dr. K. told him that he had a manic-depressive 
disorder and PTSD.  Hearing Transcript 4.  The veteran 
stated, in essence, that Dr. K. related his disorders to 
military service.  Id.  The Board notes that in November 
1995, subsequent to the receipt of the veteran's April 1995 
application to reopen his claims for entitlement to service 
connection for PTSD and bipolar disorder, the RO contacted 
Dr. K. in writing and requested Dr. K. to submit copies of 
the veteran's treatment records.  Dr. K. did not respond to 
the RO's request.  The Board also points out that statements 
by Dr. K., dated in December 1982, September 1993, November 
1983, June 1985, July 1985, and March 1991 are currently 
associated with the claims folder.  In such statements, Dr. 
K. stated that the veteran's bipolar disorder was aggravated 
by service and that the veteran had PTSD.  The Board finds 
that there is no obligation to seek the treatment records 
that the veteran referred to at the June 1998 Board hearing, 
since such evidence is cumulative of the evidence already of 
record.  See Counts v. Brown, 6 Vet. App. 473, 477 (1994).  
The duty to assist the veteran was not breached.  

The evidence submitted prior to the August 1992 rating 
decision consists of the veteran's service medical records; 
treatment records by Dr. T.S. dated from February 1981 to May 
1981; VA treatment records and hospitalization records from 
the VA Medical Center located in Roseburg, Oregon, dated from 
November 1981 to December 1981; VA treatment records dated 
from December 1981 to January 1982; VA Income-Net Worth and 
Employment Statement dated in February 1982; statement by Dr. 
J.C.N. dated in March 1982; VA psychiatric examination report 
dated in April 1982; a private treatment record dated in July 
1987; an October 1983 VA examination report; a statement by 
Dr. J.C.N. dated in September 1983; a statement by Dr. J.C.N. 
dated in September 1983; a statement by Dr. C.F. dated in 
October 1983; a statement by Dr. C.F. dated in November 1983; 
a statement by Dr. C.K. dated in September 1983; veteran's 
statement about stressors dated in January 1984; service 
personnel records; a VA Income and Employment Statement dated 
in January 1984; a VA Social Service Summary dated in March 
1984; a VA PTSD examination dated in February 1984; a lay 
statement by C.D. dated in October 1984; a lay statement by 
W.B. dated in January 1985; a lay statement by F. dated in 
March 1985; a June 1985 statement by Dr. C.K.; a December 
1982 statement by Dr. C.K.; a July 1985 statement by Dr. 
C.K.; treatment records dated in 1973 and 1974; treatment 
records dated in 1972, 1973, and 1981; a February 1986 VA 
Income-Net Worth and Employment Statement; the veteran's 
testimony at a hearing before the RO in April 1986; an 
October 1986 VA Income-Net Worth and Employment Statement; an 
October 1983 statement by Dr. C.K.; VA treatment records from 
the Roseburg, Oregon, VA medical center dated in November 
1981, December 1981, and August 1983; a January 1986 VA 
Social Service Survey; a December 1986 VA examination report; 
an April 1989 Improved Pension Eligibility Verification 
Report; VA treatment records from the Eugene, Oregon VA 
medical center dated in May 1989, June 1989, and July 1989; a 
June 1990 statement by the veteran; March 1991 statement by 
Dr. C.K.; an April 1991 statement by Dr. C.K.; and VA 
treatment records from the Eugene, Oregon, VA medical center 
dated in 1983, 1989, 1990, and 1991.    

The evidence submitted since the August 1992 rating decision 
consists of an October 1984 psychological evaluation from Dr. 
I.N.; VA treatment records from the Roseburg, Oregon, VA 
medical center dated from December 1990 to October 1995; a 
November 1995 VA Request for Employment Information; an 
October 1995 statement from B.C., Inc.; a November 1995 VA 
Request for Employment Information in Connection with a Claim 
for Disability Benefits; a November 1995 letter from W.A.C.; 
treatment records from Dr. L. dated from 1987 to 1995; a 
February 1996 VA examination report; a February 1996 VA 
Social and Industrial Survey; a March 1996 letter from the 
Environmental Support Group (ESG); a March 1996 statement 
from the veteran regarding stressor information; VA treatment 
records from the Portland, Oregon, VA medical center, dated 
in 1975 and 1980; a September 1996 statement from D.V.; an 
October 1996 statement from P.E.; a January 1997 letter from 
ESG with historical extract; a February 1997 statement by the 
veteran; a June 1997 statement by the veteran; a May 1997 
letter from the RO to the Adjutant General; a May 1997 letter 
from the Air Force to the RO; the veteran's testimony at a 
September 1997 RO hearing; a November 1997 earning statement 
and message from the commissioner of the Social Security 
Administration; the veteran's testimony at a hearing before 
the Board in June 1998; and a December 1998 Veterans Health 
Administration (VHA) medical opinion.  

Bipolar Disorder

The evidence submitted by the veteran, in support of his 
application to reopen his claim for entitlement to service 
connection for a bipolar disorder, is new, because it is not 
cumulative or redundant of the evidence that was part of the 
record at the time of the August 1992 rating decision.   

Additionally, this evidence is material since it bears 
directly and substantially upon the specific matter under 
consideration and when it is considered by itself or in 
connection with evidence previously assembled, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  That is, this evidence 
establishes that the veteran's current bipolar disorder is 
medically related to service.  

Initially, the October 1995 statement by B.C. Inc, the 
November 1995 statement by W.A.C., the September 1996 
statement by D.V., the January 1997 response from ESG, the 
May 1997 letter from the Air Force, the veteran's June 1997 
statement, and the documents from the Social Security 
Administration are not material because this evidence is not 
relevant and probative with respect to the issue of whether 
the veteran's bipolar disorder was incurred in service or 
whether the bipolar disorder is medically related to service.   

The VA treatment records from the Roseburg, Oregon, VA 
Medical Center dated in 1992 to 1995, the VA treatment 
records from the Portland, Oregon, VA Medical Center dated in 
1979, and the treatment records by Dr. L. dated from July 
1987 to June 1995 reflect treatment of the veteran's bipolar 
disorder.  In an October 1996 lay statement, P.E., the 
veteran's friend, stated that she had known the veteran since 
1980 and she had observed the veteran having mood swings and 
other symptoms of a psychiatric disorder.  The treatment 
records and the statement by P.E. do not establish a medical 
link between the veteran's bipolar disorder and his period of 
service.  Thus, this evidence is not material, since it does 
not bear directly and substantially upon the specific matter 
under consideration and when it is considered by itself or in 
connection with evidence previously assembled, it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

At a hearing before the RO in September 1997, the veteran 
stated that he would not have developed a bipolar disorder if 
he wasn't in Vietnam.  Hearing Transcript 6.  At the hearing 
before the Board in June 1998, the veteran stated that he was 
a "wreck" ever since service.  Hearing Transcript 4.  He 
indicated, in essence, that in service in 1965, his 
psychiatric problems first manifested.  Id.  He was so 
depressed that he stayed in bed for six weeks.  Id.  Although 
the veteran and other lay persons are competent to provide an 
account of his symptoms, "the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge."  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran 
himself does not possess the technical or specialized 
knowledge to provide a probative conclusion with respect to 
the issue of whether he incurred a psychiatric disorder in 
service or whether his current psychiatric disorder is 
etiologically related to service.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The statements by the veteran are 
lay assertions, and "lay assertions of medical causation 
cannot suffice to reopen a claim under 38 U.S.C.A. § 5108."  
Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

However, there is medical nexus evidence that was submitted 
that links the bipolar disorder to service.  The October 1994 
psychological evaluation by Dr. I.N. and the February 1996 VA 
examination report indicate that the examiners concluded that 
the veteran incurred a bipolar disorder in service.  In the 
February 1996 VA examination report, the VA examiner 
indicated that she had reviewed the veteran's claims folder.  
The VA examiner concluded that the veteran incurred a bipolar 
disorder in service since he did not give a history of family 
history of the disorder, he did not report that these 
symptoms occurred in his childhood, and he gave a history of 
having his first manic depressive disorder in service.  

In an October 1998 request for a VHA medical opinion, the VHA 
expert was requested to identify all current psychiatric 
disorders.  In his December 1998 opinion, the examiner 
identified bipolar disorder and PTSD as the veteran's current 
psychiatric disorders.  As to bipolar disorder, the expert 
was requested to review the claims file and to provide an 
opinion as to the onset of bipolar disorder.  The response 
was that the bipolar disorder began during the veteran's 
"early training period manifested by a depressive episode."  

In this case, the Board recognizes that the veteran's service 
medical records are negative for any pertinent complaints or 
findings.  Through sworn testimony, written statements and 
history provided to treating examiners, the veteran described 
the symptoms that he had during service.  He also submitted 
supporting lay statements from wartime associates who 
observed his behavior during service.  Several psychiatric 
experts have had the benefit of reviewing the claims file in 
order to formulate opinions as to whether the bipolar 
disorder is related to service.  Of great probative value is 
the opinion of the VHA expert who agreed with the conclusions 
of other examiners that bipolar disorder had its origins 
during service.  Consequently, the Board finds that the 
evidence supports the claim for service connection for 
bipolar disorder.  

Post Traumatic Stress Disorder

The evidence the veteran submitted since the August 1992 
rating decision, in support of his application to reopen his 
claim for entitlement to service connection for PTSD, can be 
considered new evidence because this evidence is not 
cumulative or redundant of the evidence that was part of the 
record at the time of the August 1992 rating decision.   

The Board finds that the October 1994 psychological 
evaluation report by Dr. I.N., the February 1995 VA treatment 
record from the VA Medical Center in Roseburg, Oregon, and 
the historical extracts from the ESG can be considered 
material evidence.  The October 1994 psychological evaluation 
report indicates that the veteran has classical PTSD issues.  
The psychological evaluation report reflects, in pertinent 
part, a diagnosis of PTSD from service in Vietnam.  Dr. I.N. 
indicated that the veteran's PTSD was clearly related to the 
veteran's participation in the 1968 Tet Offensive.  The 
February 1995 VA treatment record reflects, in pertinent 
part, a diagnosis of PTSD.  The physician noted that the 
veteran was stationed in Vietnam during the Tet Offensive.  
The historical extract from the ESG verifies that the 
veteran's air base in Vietnam was attacked during the Tet 
Offensive in 1968.  The historical extract indicates that the 
veteran's air base underwent several enemy attacks from 
January 31, 1968 to June 14, 1968 with several casualties 
listed as wounded or killed.  The Board concludes that this 
evidence is relevant and probative of the issue at hand.  
This evidence bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and when considered by itself or in connection 
with evidence previously assembled, it is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

A review of the evidentiary record shows that the elements 
required for an award of service connection for PTSD have 
been met.  That is, the record contains a clear diagnosis of 
PTSD:  the October 1994 statement from Dr. N. and the 
December 1998 diagnosis by the VHA expert are clear 
diagnoses.  Secondly, the stressors described by the veteran 
have been essentially verified by ESG in January 1997 and are 
otherwise corroborated by the statements from the veteran's 
wartime associates.  Finally, the sufficiency of the stressor 
has been confirmed since the VHA medical expert in December 
1998 provided an opinion that the "rocket attack on Tan Son 
Nhut Air Base during the Tet offensive would be considered a 
sufficient stressor."  

Accordingly, the Board concludes that the veteran has met his 
burden of submitting new and material evidence sufficient to 
reopen his claim for entitlement to service connection for 
PTSD, and, further, the evidence supports a grant of service 
connection for PTSD.   



ORDER

Service connection for bipolar disorder and PTSD is granted.



		
M. SABULSKY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 13 -


